Fitzsimons, J.
The trial justice was right in dismissing the complaint.
There is no evidence showing that the defendants in any way were responsible for the acts of the constable.
It does not appear that the levy made by him was instigated or suggested by the defendants or any other person acting for them; besides, it does not appear that the plaintiffs were copartners, a necessary thing to be shown in this case because of the allegation in the complaint that plaintiffs are copartners and its denial by the defendants’ answer.
For these and the other reasons which- induced the trial 'justice to dismiss the complaint the judgment must be affirmed, with costs.
Conlan, J., concurs.
Judgment affirmed, with costs.